
	
		II
		111th CONGRESS
		1st Session
		S. 1335
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2009
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require reports on the effectiveness and impacts of
		  the implementation of the Western Hemisphere Travel Initiative, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 WHTI Implementation Monitoring Plan to
			 Assure Continued Travel and Trade Act of 2009 or the
			 IMPACTT Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)Major border
			 crossingsThe term
			 major border crossings means the 16 land ports of entry along the
			 international land border between the United States and Canada scheduled to be
			 equipped with RFID technology as of June 1, 2009.
			(2)RFIDThe
			 term RFID means radio-frequency identification.
			(3)WHTIThe
			 term WHTI means the Western Hemisphere Travel Initiative required
			 under section 7209(b) of the Intelligence Reform and Terrorism Prevention Act
			 of 2004 (8 U.S.C. 1185 note).
			3.Reports on
			 implementation of the Western Hemisphere Travel Initiative
			(a)In
			 generalNot later than
			 December 1, 2009, and June 1, 2010, the Secretary of Homeland Security and the
			 Secretary of State shall jointly submit a report to Congress that describes the
			 implementation of WHTI, with respect to the international land and maritime
			 border between the United States and Canada.
			(b)ContentsEach
			 report submitted under subsection (a) shall include—
				(1)a
			 description of the effects on travel and trade across the international land
			 and maritime border between the United States and Canada due to the
			 implementation of WHTI, including—
					(A)an analysis of
			 the economic impact of WHTI;
					(B)monthly figures
			 for passenger and freight border crossings; and
					(C)the effects of
			 WHTI, if any, on travel delays at major border crossings;
					(2)an accounting of
			 the enrollment into frequent traveler programs, including NEXUS and enrollment
			 for passport cards;
				(3)an analysis of the
			 effectiveness of RFID technology, including an analysis of RFID infrastructure
			 installation;
				(4)United States
			 Customs and Border Protection staffing levels along the international land and
			 maritime border between the United States and Canada; and
				(5)an analysis of the
			 effect of WHTI on overall border security along the international land and
			 maritime border between the United States and Canada.
				(c)GAO
			 studyNot later than 90 days after the submission of each of the
			 reports required under subsection (a), the Comptroller General of the United
			 States shall submit a report to Congress that describes—
				(1)the economic
			 impact of WHTI; and
				(2)the effect of
			 WHTI on overall border security with respect to the international land and
			 maritime border between the United States and Canada.
				
